Dismissed and Memorandum Opinion filed July 12, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00391-CV

                          KIMBERLY MITCHELL, Appellant

                                              V.

       FEDERAL BUREAU OF INVESTIGATIONS, TEXAS LOTTERY
     COMMISSION, JAMES BENNETT, and NORRIS RALPH MITCHELL,
                           Appellees


                        On Appeal from the 125th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-76607


                   MEMORANDUM                          OPINION


       This is an attempted appeal from an order signed April 5, 2012, sustaining the
contest to appellant’s affidavit of indigency and ordering her to pay the filing fees and
other costs of her suit. See Tex. R. Civ. P. 145 (directing clerk to docket an action and
issue citation without payment of costs when a party files an affidavit of indigency with
an original action). This court lacks jurisdiction to consider this appeal.
       Generally, appellate courts have jurisdiction to review a trial court’s rulings after
entry of a judgment finally disposing of the case. Lehmann v. Har–Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex.1998).
Interlocutory appellate jurisdiction is an exception to this general rule; it enables
appellate courts to review a trial court’s ruling while the case is still pending before the
trial court. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007).
As an intermediate appellate court, we lack jurisdiction to review an interlocutory order
unless a statute specifically authorizes an exception to the general rule that appeals may
only be taken from final judgments. Qwest Communications Corp. v. AT & T Corp., 24
S.W.3d 334, 336 (Tex. 2000).

       There is no statute authorizing an interlocutory appeal from an indigency ruling
pursuant to Texas Rule of Civil Procedure 145. See Tex. Civ. Prac. & Rem. Code §
51.014(a). In contrast, a trial court’s order sustaining a contest to an affidavit of indigence
filed in connection with an already pending appeal is appealable. See In re Arroyo, 988
S.W.2d 737, 738-39 (Tex. 1998) (orig. proceeding); Tex. R. App. P. 20.1(j). The record
contains no final, appealable order.

       On June 1, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). No response
was filed.

       The April 5, 2012 interlocutory order from which appellant has appealed is not an
order that is made appealable by statute. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                              2